UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number SYNTHENOL INC. (Exact name of registrant as specified in its charter) Florida 000-29219 98-0199508 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206 – 388 Drake Street Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (604) 648-2090 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x -1- APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by court. Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of August 8, 2007 was 731,522. Transitional Small Business Disclosure Format: Yes o No x -2- SYNTHENOL INC. FORM 10-QSB PARTI – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Consolidated Statement of Stockholders’ Deficit 9 Notes to Consolidated Financial Statements 10 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13 Item 3. CONTROLS AND PROCEDURES 14 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 14 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 Item 3. DEFAULTS UPON SENIOR SECURITIES 14 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 Item 5. OTHER INFORMATION 14 Item 6. EXHIBITS AND REPORTS ON FORM 8-K 14 -3- Table of Contents Item 1. FINANCIAL STATEMENTS SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Unaudited -4- Table of Contents SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, 2007 2006 Unaudited Current assets Cash $ 1,003 $ 13,462 Prepaid expenses 10,709 - $ 11,712 $ 13,462 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities (Note 4) $ 126,421 $ 118,577 Notes payable (Note 3) 179,385 107,431 305,806 226,008 Capital stock Preferred stock; $0.01 par value, 5,000,000 shares authorized, no shares issued or outstanding Common stock; $0.01 par value, 100,000,000 shares authorized, 731,521 (December 31, 2006: 731,521) shares issued and outstanding 7,315 7,315 Treasury stock, at cost, 540 shares (December 31, 2006:540) (270 ) (270 ) Additional paid-in capital 1,953,614 1,953,614 Accumulated other comprehensive income 11,931 18,604 Deficit (1,305,454 ) (1,305,454 ) Deficit accumulated during the development stage (961,230 ) (886,355 ) (294,094 ) (212,546 ) $ 11,712 $ 13,462 See accompanying notes. -5- Table of Contents SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited January 1, 2004 (Date Three months ended Six months ended of inception of June 30, June 30, development stage) 2007 2006 2007 2006 to June 30,2007 General and Administrative Expenses Amortization $ - $ - $ - $ - $ 27,077 Bad debt - - - 476 525 Corporation promotion - - - 68 13,920 Insurance - 15,901 Management and consulting fees 29,157 3,000 51,914 7,527 166,772 Office supplies and services 4,040 513 8,255 4,050 55,665 Professional fees 576 2,390 14,706 17,062 222,425 Rent - 642 - 367 16,311 Wages - 84,258 Loss before other items (33,773 ) (6,545 ) (74,875 ) (29,550 ) (602,854 ) Other items Loss on disposition of equipment - (15,028 ) Write-down of intangible assets - (2 ) - - (50,001 ) Write-off of notes payable - 14,823 Gain on settlement of lawsuit - 44,445 Loss from continuing operations (33,773 ) (6,547 ) (74,875 ) (29,550 ) (608,615 ) Operating income (loss) from discontinued operations - - - 22 (382,299 ) Gain on sale of discontinued operations - 6,547 - 29,684 29,684 Net Income (loss) $ (33,773 ) $ (6,547 ) $ (74,875 ) $ 156 $ (961,230 ) Basic and diluted loss per share $ (0.05 ) $ (0.01 ) $ (0.10 ) $ - Weighted average number of shares outstanding 731,521 731,521 731,521 724,615 See accompanying notes -6- Table of Contents SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited January 1, 2004 (Date Six months ended of inception of June 30, development stage) 2007 2006 to June 30, 2007 Cash Flows from Operating Activities Loss from continuing operations $ (74,875 ) $ (29,550 ) $ (608,615 ) Add (deduct) items not affecting cash: Amortization - - 27,077 Issuance of common stock for services - - 1,000 Stock-based compensation - - 4,460 Loss on disposition of equipment - - 225,184 Write-down of intangible assets - - 360,001 Write-off of notes payable - - (18,729 ) Gain on settlement of lawsuit - - (44,445 ) Changes in non-cash working capital items: Prepaid expenses (10,709 ) (10,709 ) Amounts receivable - 2,250 - Accounts payable and accrued liabilities 7,844 9,887 126,421 Accrued interest on notes payable 6,954 - 12,547 Cash provided by (used in) continuing operations (70,786 ) (17,413 ) 74,192 Discontinued operations - 29,705 (553,150 ) Net cash used in operating activities (70,786 ) (12,292 ) (478,958 ) Cash Flows from Investing Activities Proceeds from sale of subsidiary - 1 1 Proceeds from assets disposition - - 5,458 Purchase of equipment - - (5,808 ) Net cash provided by (used in) investing activities - 1 (349 ) Cash Flows from Financing Activities Proceeds from (repayments of) notes payable 65,000 (12,226 ) 278,614 Proceeds from issuance of common stock - - 1,000 Net cash provided by (used in) financing activities 65,000 (12,226 ) 279,614 Effect of exchange rate changes on cash (6,673 ) (1,158 ) (8,821 ) Net decrease in cash from continuing operations (12,459 ) (1,091 ) (208,514 ) Cash, beginning 13,462 6,765 209,517 Cash, ending $ 1,003 $ 5,674 $ 1,003 See accompanying notes -7- Table of Contents SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Unaudited January 1, 2004 (Date Six months ended of inception of June 30, development stage) 2007 2006 to June 30, 2007 Supplemental Disclosure of Cash Flow Information and Non-cash Investing and Financing Activities: Cash paid for: Interest $ - $ - $ - Income taxes (recovery) $ - $ - $ (3,934 ) Common shares issued to settle notes payable $ - $ - $ 25,000 See accompanying notes -8- Table of Contents SYNTHENOL INC. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT Deficit Accumulated Accumulated Additional Other During the Common Shares Treasury Paid-in Comprehensive Development Number Amount Stock Capital Income Deficit Stage Total Balance at December 31, 2005 681,521 $ 6,815 $ (270 ) $ 1,929,114 $ 18,041 $ (1,305,454 ) $ (849,780 ) $ (201,534 ) Net loss - (36,575 ) (36,575 ) Foreign currency translation adjustment - 563 - - 563 Share issues for debt 50,000 500 - 24,500 - - - 25,000 Balance at December 31, 2006 731,521 7,315 (270 ) 1,953,614 18,604 (1,305,454 ) (886,355 ) (212,546 ) Net loss - (74,875 ) (74,875 ) Foreign currency translation adjustment - (6,673 ) - - (6,673 ) Balance at June 30, 2007 (Unaudited) 731,521 $ 7,315 $ (270 ) $ 1,953,614 $ 11,931 $ (1,305,454 ) $ (961,230 ) $ (294,094 ) See accompanying notes. -9- Table of Contents SYNTHENOL INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 1 Basis of Presentation The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission ("SEC"). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles for complete financial statements. The accompanying unaudited financial statements and related notes should be read in conjunction with the audited financial statements and the Form 10-KSB of the Company for the year ended December 31, 2006. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. Note 2 Nature and Continuance of Operations Synthenol Inc. (the “Company”) was incorporated under the laws of the State of Florida on May 3, 1989 as Sparta Ventures Corp. and remained inactive until June 27, 1998.The name was changed to Thermal Ablation Technologies Corporation on October 8, 1998 and then to Poker.com, Inc. on August 10, 1999.On September 15, 2003, the Company changed its name to LegalPlay Entertainment Inc.The Company’s business to December 31, 2003 was primarily related to the operations of online gaming.In 2004, the Company discontinued the online gaming operations and redirected its business strategy to acquisition of new poker software and market the software to on-line gaming sites worldwide. Accordingly, the Company has been in the development stage since January 2004. At the Annual General Meeting on November 8, 2006, the shareholders passed a motion approving the change of the Company’s name to Synthenol Inc. effective December 18, 2006. These interim financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.At June 30, 2007, the Company had not yet achieved profitable operations, has accumulated losses of $961,230 since its inception and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available.Since inception, the Company has funded operations through common stock issuances and related party loans in order to meet their strategic objectives. -10- Table of Contents SYNTHENOL INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 3 Notes Payable Notes payable are comprised of the following: a) A loan of $27,585 from Ubiquity Management Inc., controlled by a former director of the Company, as of June 30, 2007 is unsecured, bears interest at 5% per annum and is due on demand. b) A promissory note of $30,974 as of June 30, 2007 (2006: $30,826) is unsecured, bears interest at the Canadian prime rate (6% as of June 30, 2007) and due on demand. Interest accrued as of June 30, 2007 is $2,909. c) On April 6, 2006, the Company received $10,000 from Hokley Limited (“Hokley”). The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of June 30, 2007 is $618. The principal and accrued interest was payable by the Company on April 6, 2007. Prior to the note’s expiration, the repayment term was extended to December 31, 2007. d) On July 31, 2006, the Company received $25,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of June 30, 2007 is $1,147. The principal and accrued interest was payable by the Company on July 31, 2007. Prior to the note’s expiration, the repayment term was extended to December 31, 2007. e) On December 15, 2006, the Company received $15,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of June 30, 2007 is $372. The principal and accrued interest is payable by the Company on December 15, 2007. f) On February 26, 2007, the Company received $35,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of June 30, 2007 is $599. The principal and accrued interest is payable by the Company on February 26, 2008. g) On May 18, 2007, the Company received $30,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. Interest accrued as of June 30, 2007 is $181. The principal and accrued interest is payable by the Company on May 18, 2008. Note 4 Related Party Transactions The Company incurred $6,000 of management fees (2006 - $6,000) with directors of the Company and a former officer of the Company. -11- Table of Contents SYNTHENOL INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 Unaudited Note 5 Capital Stock On October 31, 2006, the Company declared a one-for-fifty reverse stock split of all of the outstanding common stock, without any change in par value of the shares of common stock. At June 30, 2007, the authorized capital was 100,000,000 common shares. As of November 3, 2005, the Company was indebted to Iris International Holdings (“Iris”) for an amount of $25,000. The promissory note was unsecured, bore interest at 5% per annum and was due in one year. On January 26, 2006, Iris agreed to accept common shares in settlement of the debt owed to them. The Company’s Board of Directors resolved to settle the debt owed to Iris by issuing 2,500,000 pre-split shares of the Company’s common stock at a fair value of $0.01 per share. The number of shares after one-for-fifty reverse stock split is 50,000. Unless otherwise noted, all references to common stock, common shares outstanding, average numbers of common shares outstanding and per share amounts in these financial statements and notes to financial statements have been adjusted to reflect the a one-for-fifty reverse stock split. Note 6 Subsequent Event In July 18, 2007, the Company received an additional $30,000 from Hokley. The promissory note is unsecured and bears interest at 5% per annum. The principal and accrued interest is payable by the Company on July 18, 2008. -12- Table of Contents Item 2. MANAGEMENTS’ DISCUSSION AND ANALYSIS OR PLANS OF OPERATIONS OVERVIEW The Companies management has been reviewing the legalities of offering on line Poker tournaments to players in the United States and is in discussion with a software developer to provide an online poker solution to launch a web site dedicated to Americans wishing to play Poker on line in a legal environment.
